UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 01-30075
                        Summary Calendar


                        MICHAEL FRANCOIS,

                                              Petitioner-Appellant,

                                versus

                        BURL CAIN, Warden,
                  Louisiana State Penitentiary,

                                               Respondent-Appellee.



          Appeal from the United States District Court
              for the Western District of Louisiana
                         (No. 99-CV-1929)

                          June 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Michael Francois, Louisiana inmate #116645, appeals, pro se,

the denial of his 28 U.S.C. § 2254 petition.       For the several

issues presented, the district court granted a certificate of

appealability (COA) on whether Francois voluntarily waived the

right to testify at trial.      Francois has not requested that we

broaden that COA.    Thus, we do not consider the issues that

Francois has briefed but that are beyond the scope of the issue

upon which a COA was granted.     See Ott v. Johnson, 192 F.3d 510,

512 n.6 (5th Cir. 1999), cert. denied, 529 U.S. 1099 (2000).


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Francois contends that he informed trial counsel that he

wished to testify but that counsel denied him the right to do so.

Francois contends also that the state habeas trial court did not

make the necessary inquiry to determine whether he voluntarily and

intelligently waived the right to testify.

     Francois has not established that the state habeas court’s

decision “was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding”.

Moore v. Johnson, 225 F.3d 495, 501 (5th Cir. 2000) (quoting 28

U.S.C. § 2254(d)(2)), cert. denied, 121 S. Ct. 1420 (2001).


                                                      AFFIRMED




                                2